ON PETITION FOR REVIEW OF COST JUDGMENT
PER CURIAM.
Appellant Rivenbark in accordance with Rule 3.16, Florida Appellate Rules, 32 F.S.A., petitions this court for review of cost judgments entered by the Circuit Court after remand of these two consolidated cases.
It is Rivenbark’s position that Section 57.071, Florida Statutes, F.S.A., as amended in 1967, mandatorily requires the assessment of bond premiums and expenses of the court reporter as costs. Prior to the 1967 amendment, the statute appeared as Section 58.08, Florida Statutes, F.S.A., and it provided that the allowance of bond premiums as costs was a matter within the discretion of the trial judge. Notice of appeal in one of these causes was filed on September 3, 1966, and in the other cause on September 22, 1966, and at that time the appellate costs were incurred. It is our opinion, and we so hold, that the 1967 legislative enactment does not apply to the settlement of the costs in these causes.
The petition is denied.
WIGGINTON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.